DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Receipt
	Applicant’s Response, filed 12/3/2020, in reply to the Office Action mailed 9/3/2020, is acknowledged and has been entered.  Claims 49 and 63 have been amended.  Claims 86 and 87 are newly added.  Claims 49-76, 86 and 87 are pending and are examined herein on the merits for patentability.

Response to Arguments
	Applicant’s arguments have been fully considered.  The previous rejection has been withdrawn as being overcome by claim amendment.  New grounds for rejection are set forth herein, necessitated by claim amendment. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 49-55, 57, 58, 63-69, 71, 72, 86 and 87 are rejected under 35 U.S.C. 103 as being unpatentable over Beaumont et al. (J. Cerebral Blood Flow and Metabolism, 2009, 29, p. 1714-1726) in view of Tournier (US 2002/0168321).
Beaumont teaches combining an iron-based, steady-state, vessel size index magnetic resonance imaging (VSI MRI) approach, and a gadolinium (Gd)-based, dynamic contrast-enhanced MRI approach (DCE MRI) to characterize tumoral microvasculature. Rats bearing an orthotopic glioma (C6, n = 14 and RG2, n = 6) underwent DCE MRI and combined VSI and DCE MRI 4 h later, at 2.35 T. Gd-DOTA (200 lmol of Gd per kg) and ultrasmall superparamagnetic iron oxide (USPIO) (200 lmol of iron per kg) were used for DCE and VSI MRI, respectively. 
but presented different blood volume fractions and VSI, in good agreement with histologic data. The presence of USPIO yielded reduced Ktrans values. The Ktrans values obtained with Gd-DOTA in the absence and in the presence of USPIO were well correlated for the C6 glioma but not for the RG2 glioma. It was also observed that, within the time frame of DCE MRI, USPIO remained intravascular in the C6 glioma VSI and DCE MRI can be combined provided that USPIO does not extravasate with the time frame of the DCE MRI experiment. The mechanisms at the origin of USPIO extravasation remain to be elucidated (abstract).
	This study shows that both tumor models are equally permeable to Gd-DOTA and present similar histologic BBB labeling. However, as mentioned above, the two tumors present different ADC values. Thus, a difference in EES interstitial pressure could prevent USPIO from extravasating in the C6 tumor but not in the RG2 tumor (page 1724).
Accordingly, Beaumont meets the limitation of  “determining diffusion of the T1-reducing contrast agent from the lumen of the body cavity across the luminal surface of the body cavity, wherein diffusion of the T1-reducing contrast agent across the luminal surface of the body cavity is indicative of permeability.” It is noted that the instant specification at published paragraph 0007 describes that such as step comprises administering T1- and T2-reducing contrast agents and imaging a body cavity in a patient, which are steps performed, as set forth above.  Beaumont performs the stated method steps (i.e. administering T1 and T2 agents) and imaging (vessels).  It is further noted that Beaumont addresses that glioma models are permeable to Gd-DTPA but iron oxide remains intravascular.
With regard to claim 53, imaging is performed at 6.4 minutes, 0.5 minutes, etc. Table 1.  
Beaumont does not specifically teach administering a single composition comprising a T1-reducing contrast agent and a T2-reducing contrast agent.

Another object of the invention is to provide a dual blood pool contrast medium comprising a positive MRI contrast agent (a) mainly shortening the T1 relaxation response and a negative contrast agent (b) mainly shortening the T2 relaxation response, both relaxation effects of (a) and (b) being controllable at will.  
See also claims 1-5, directed to an injectable MRI dual component contrast medium for imaging blood vessels in organs, comprising as a dispersion in a physiologically acceptable carrier liquid (a) a positive contrast agent component acting on the T1 proton relaxation factor, and (b) a negative contrast agent component acting on the T2 proton relaxation factor, characterized in that one of said components is predominantly an intravascular blood pool contrast agent remaining in the blood vessels for a period of time, while the other one is rapidly removed from the blood thus increasing the contrast between blood and tissue.  The predominantly intravascular contrast component (a) is a blood remnant paramagnetic metal chelate compound, and the other contrast component (b) comprises submicronic magnetic particles readily and controllably taken up by the RES.  In claim 5, the negative contrast component (b) is remnant in the blood, while the positive component (a) readily leaves to penetrate into the surroundings.	
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide a composition comprising a T1 and T2-reducing contrast agent for indicating permeability of a body cavity, such as a blood vessel, when the teaching of Beaumont is taken in view of Tournier.  While Beaumont administers T1 and T2 contrast agent sequentially, it is known from Tournier to administer a single composition comprising both T1 and T2 agents.  One would have been motivated to do so, with a reasonable expectation of success, because each of Beaumont and Tournier are directed to dual contrast MRI imaging, and recognize that iron oxide nanoparticles remain in blood vessels, while gadolinium chelates are more diffusible.  Further, Tournier teaches visualization in tissue or organ MRI can be enhanced by administration of tissue-specific positive and negative contrast agents, or body duct-specific positive and negative contrast agents. Tissue- or duct-specificity refers to the fact that following administration the agent does not distribute widely but substantially remains or concentrates within a specific tissue or body duct or cavity during imaging time (paragraph 0010).
.

Claims 49-58, 63-72, 86 and 87 are rejected under 35 U.S.C. 103 as being unpatentable over Beaumont et al. (J. Cerebral Blood Flow and Metabolism, 2009, 29, p. 1714-1726) and Tournier (US 2002/0168321), in further view of Unger (Magn. Res. Imaging, 1989, 7(4), p. 417-23).
The rejection over Beaumont in view of Tournier is applied as above.
With regard to claim 56, Beaumont and Tournier do not teach encapsulation of Gd-DTPA contrast agent in liposomes.
Unger teaches that liposomes entrapping gadolinium-DTPA (Gd-DTPA) were synthesized from 60 mole percent egg phosphatidylcholine (EPC) and 40 mole percent cholesterol or EPC alone entrapping Gd-DTPA in diameters of 100 and 200 nm. Rats bearing Morris hepatoma in their flanks were imaged by MR pre- and post-contrast with free Gd-DTPA and liposomal Gd-DTPA for up to four hours after IV contrast. Comparison of images after free and liposomal Gd-DTPA showed dramatic differences in tumor and organ enhancement. Liposomal Gd-DTPA enhancement of tumor corresponded more closely to histologically proven vascularized portions of tumor than free Gd-DTPA. Hepatic enhancement was greater with liposomal than free Gd-DTPA and time course of liver, kidney and tumor enhancement was 
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the gadolinium contrast agent in liposomes in the methods of Beaumont and Tourier when the teachings of Beaumont and Tournier are taken in view of Unger.  Beaumont is concerned with MRI detection of tumor vessels using Gd-DTPA and iron oxide.  One would have been motivated to provide Gd-DTPA in liposomes, with a reasonable expectation of success, because Unger teaches that hepatic enhancement is greater with liposomal than free Gd-DTPA, and time course of liver, kidney and tumor enhancement is prolonged.

Claim(s) 49-55, 57-59, 63-69, 71-73, 86 and 87 are rejected under 35 U.S.C. 103 as being unpatentable over Beaumont et al. (J. Cerebral Blood Flow and Metabolism, 2009, 29, p. 1714-1726) and Tournier (US 2002/0168321), in further view of Nishigaki (US 2009/0130022).
The rejection over Beaumont in view of Tournier is applied as above.
With regard to claim 59, Beaumont does not teach encapsulation of iron oxide contrast agent in liposomes.
Nishigaki teaches a liposome containing a phosphatidylcholine and a phosphatidylserine in combination as membrane components at a phosphatidylcholine:phosphatidylserine molar ratio of 3:1 to 1:2, and said liposome 
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the iron oxide in liposomes in the methods of Beaumont when the teachings of Beaumont and Tournier are taken in view of Nishigaki.  Beaumont is concerned with MRI detection of tumor using Gd-DTPA and iron oxide.  One would have been motivated to provide iron oxide in liposomes, with a reasonable expectation of success, because Nishigaki teaches that iron oxide nanoparticles encapsulated in liposomes allows for selective accumulation in a lesion of a vascular disease caused by abnormal proliferation of vascular smooth muscle cells where macrophages localize is selected from the group consisting of tissues of liver, spleen, air vesicle, lymph node, lymph vessel, and renal epithelium (claim 10).  Macrophages localize in lesions such as tumor (claim 11).

Claim(s) 49-55, 57, 58, 60-69, 71, 72, 74-76, 86 and 87 are rejected under 35 U.S.C. 103 as being unpatentable over Beaumont et al. (J. Cerebral Blood Flow and Metabolism, 2009, 29, p. 1714-1726) and Tournier (US 2002/0168321), in further view of Avcu et al. (Br. J. Radiol., 2011, 84(1006), p. 875-882).
The rejection over Beaumont in view of Tournier is applied as above. 
With regard to claims 60-62, Beaumont does not specifically teach imaging of the bladder, e.g. in patients having interstitial cystitis or bladder pain syndrome.

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Beaumont to include imaging the urinary bladder when the teachings of Beaumont and Tournier are taken in view of Avcu in order to expand upon .

Conclusion
	No claims are allowed at this time.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH H SCHLIENTZ whose telephone number is (571)272-9928.  The examiner can normally be reached on Monday-Friday, 8:30am - 12:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LHS/
/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618